 Case 1:18-cr-00134-KAM Document 29 Filed 01/18/19 Page 1 of 3 PageID #: 102



F.# 2016R02185

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                     X


UNITED STATES OF AMERICA                             PROPOSED ORDER
       - against -                                       IS-134 fS-lVKAMI

DONVILLEINNISS,
INGRID INNES and
ALEX TASKER,

                     Defendants.

                                     X




               Upon the application of RICHARD P. DONOGHUE,United States Attorney for

the Eastern District of New York, by Assistant United States Attorney Sylvia Shweder, for an

order unsealing the superseding indictment.

               WHEREFORE,it is ordered that the superseding indictment be unsealed.


Dated: Brooklyn, New York
       January 16, 2019


                                                     s/Kiyo A. Matsumoto

                                              HONORA-BIC.ro,M'fl'lCL. MA>'n'J/iiyo
                                              CHIEF UNITED STATES MAeiSTRaTE jUDGE
                                              EASTERN DISTRICT OF NEW YORK
 Case 1:18-cr-00134-KAM Document 29 Filed 01/18/19 Page 2 of 3 PageID #: 103

                                                     U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District ofNew York
                                                    271 Cadman Plaza East
F. #2016R02185                                       Brooklyn, New York 11201



                                                     January 16,2019

Bv ECF and E-mail


The Honorable Roanne L. Mann
Chief United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Donville Inniss et al.
                      Criminal Docket No. 18-134(S-IVKAM)


Dear Chief Judge Mann:

              The government respectfully submits this letter to request that the Court order that
the superseding indictment in the above-referenced matter be unsealed.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:              IsL
                                                    Sylvia Shweder
                                                    Assistant U.S. Attorney
                                                    (718)254-6092

Enclosure


cc:    Clerk of Court(by ECF)
       Anthony Ricco, Esq.(by ECF)
                             Case 1:18-cr-00134-KAM Document 29 Filed 01/18/19 Page 3 of 3 PageID #: 104
                                                                                                                                                      . d
                                                                                                      "          ;Si

                                                                                                       ijj, ->         *

 TO: Clerk's Omce
        UMTED STATES DISTHICT COmiT
        J^STERN DISTMCT OF NEW YOMIC


         APPLICATION FOR LEAVE
      TO FILE DOCTJMENT UNDER SEAL


                                                                                                                           A)If pursuant to a prior Court Order:
                                                                                                                           Docket Number ofCase in."Which Entered:
                                                                                                                           Judge/Magistrate Judge:
                                                                                                                           Date Entered:

              -v.-


                                                                                Docket Number

•li    > 4<
                      €3ra\
                     «iMcn:iK:((4( Ifi 1)1 ifi 1]|>|(;)I«:)<)|(I)I))I


                                                                                                                           B)If a new application, the statute, regulation, or other legal basis that
SUBTim^D^Y^^iutj                                      Defen
                                                                                                                           anthorizes filing under seal
Name:
Firm Ngme:
Address:

Phone Nuinb6r:_
E-Mail Addres3~             ^ ^            ^                                                                               ORDERED SEALED AND PLACED IN THE CLERIC'S OFFICE,
                                                                                                                           AND MA"YNOT BE UN^i^LED UNLESS ORDERED BY
INDICATE UPON THE PUBLIC DOCICRT SHRKT:YES                                           NO                                    THE COURT.          ^
If yes, state description of dopumentto be entered on docket sheet:
                                                                                                                           DATED<>:^,^

                                                                                                                       'M'V
                                                                                                                           U.S. DISTRICT JUDGE/TLS. MAGISTRATE.TUDCE

                                                                                                                           f^CETVED IN CLEBIC'S OFFICE
MANDATORY CERTTETCATION OF SERVTCE:                                                                                                                                     DATE



concems.(Check one)                                                     '   "oTc
                                                                            '- r''Tiilr-''r/'
                                                                                      criminal docuinent submitted, and flight public safely, or security are significant

                                               DATE                                              SIGNATURE
